LAOOMBE, Circuit Judge.
Tbe bars in defendant’s eborus which it is contended were taken from complainant’s constitute so small a portion of tbe complete song and chorus that a preliminary injunction against the entire musical composition of defendant should not be granted, especially in view of the total dissimilarity of words and title and the delay in making this application. What measure of relief, if any, complainant may be entitled to touching these two or three bars may be best determined at final hearing, when the question of originality may be more fully inquired into and the respective equities of the parties better ascertained.